DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CPR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group 1, claims 1-2, 5-10, 14, 19-20, 22-30, 34, 38-39 and 42-52 drawn to an embodiment of a method comprising: depositing a first resist on a lithium niobate film; depositing a second resist on the first resist in a first pattern; 

Group 2, claims 53-55, 59-63, 65, 67-71, 76-80, 83-86 and 89-97 drawn to an embodiment of a device comprising: a substrate having a first side; an optical waveguide disposed on the first side of the substrate, a pair of electrode disposed on the substrate.

The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Regarding claim 1, Wang et al (“Integrated high quality factor lithium niobate microdisk resonators”, OPTICS EXPRESS, Vol. 22, No. 25; 15 Dec 2014, p 30924) discloses a method comprising: depositing a first resist on a lithium niobate film (fig 1 a(i), page 30926, line 40-42, page 30927, line 8-9 describes a depositing a 15 nm titanium layer (first resist) on the lithium niobate on insulator (LNOI) substrate [titanium layer (first resist layer) deposited on the lithium niobate film is similar to the first resist layer 505 deposited on top of lithium niobate film in applicant's specification; fig 5A); depositing a second resist on the first resist in a first pattern (fig 1a(ii), page 30926, line 43-45, page 30927, line 10 describes a hydrogen silsesquioxane (HSQ) based negative-tone electron-beam resist (second resist) was spin-coated on top of the titanium-coated LNOI substrate and patterned (first pattern) using electron beam lithography (EBL) (see the first pattern with a shape of a disk; see fig 1a(ii))); patterning the first resist according to the first pattern (fig 1a(iii), page 30936, line 49-50, page 30927, In 10-12 describes an argon plasma dry etched is performed to transfer the mask pattern into lithium niobate (titanium layer (first resist) is etched and patterned on top of the lithium niobate layer; see fig 1 a(iii))); etching the lithium niobate film to transfer the first pattern from the first resist to the lithium niobate film (fig 1a(iii-iv), page 30926, line 49-52; page 30927, line 2, 12-13 describes a plasma etch is performed to 

Regarding claim 53, Iwatsuka et al (US 20150138619) teaches a device (abstract; fig. 2) comprising: a substrate having a first side (fig. 2, 4); an optical waveguide disposed on the first side of the substrate (fig. 2, 1a), the optical waveguide comprising lithium niobate (fig. 2, 5) and having a central ridge (fig. 2, 6); a pair of electrodes (fig. 2, 3a, 3b) disposed on the first side of the substrate such that the central ridge of the optical waveguide extends between the pair of electrodes (fig. 2, 6, 3a, 3b).

	Therefore, there is lack of unity a posteriori, since the technical features described above are not technical features that define a contribution over the prior art.

	Further, the special technical feature of the Group 1 invention: a disposing lithium niobate film; a first pattern and transferring the first pattern as claimed therein is not present in the invention of Group 2. The special technical feature of the Group 2 invention: an optical waveguide, a central ridge; a pair of electrodes as claimed therein is not present in the invention of Group 1.

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.



The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CPR 1.48(b) and by the fee required under 37 CPR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872